PER CURIAM.
We find no error in the lower court’s denial of the motion to suppress. Doctor v. State, 596 So.2d 442 (Fla.1992); cf. Goldberg v. State, 407 So.2d 352 (Fla. 4th DCA 1981).
Appellant is correct that the sentences of community control with a condition of county jail were illegal departures. State v. Davis, 630 So.2d 1059 (Fla.1994). On remand, the court shall sentence within the guidelines.
The state concedes the record fails to show the defendant was advised of his right to a hearing to contest the amount of the public defender’s hen. It is stricken without prejudice to reimposition in accordance with Fla. R.Crim.P. 3.720(d)(1).
The First Step payment is also stricken without prejudice to reimposition upon proper reference to statutory authority. Eckenrode v. State, 638 So.2d 214 (Fla. 5th DCA 1994); Gedeon v. State, 636 So.2d 178 (Fla. 5th DCA 1994).
JUDGMENT AFFIRMED; SENTENCES VACATED; COSTS STRICKEN.
DAUKSCH, GRIFFIN and DIAMANTIS, JJ., concur.